Title: To George Washington from William Greene, 3 June 1779
From: Greene, William
To: Washington, George


        
          Sir
          Warwick State of Rhode Island June 3d 1779
        
        Your Excellency’s favrs of the 11th & 22d of May came Safe to Hand, this State in Consequence of a resolve of Congress Appointed a Sub Clothier the last Session of Assembly I Shall take the Earliest Opportunity to lay your Excelys Letters before the Genl Assembly. with the greatest Esteem & respect I have the Honor to be Sir Your Excellencys Most Obet servant
        
          W. Greene
        
      